 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   RUTH KOLAS,
                                                          Case No.: 2:17-cv-01597-APG-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 54]
14   WAL-MART STORES, INC.,
15          Defendant(s).
16         Defendant filed an objection to a supplemental disclosure. Docket No. 54. Discovery-
17 related documents should not be filed unless ordered by the Court. See Local Rule 26-8; see also
18 Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the Court
19 STRIKES the above referenced document, and instructs the parties to refrain from filing discovery
20 documents on the docket in the future absent a Court order that they do so.
21         IT IS SO ORDERED.
22         Dated: November 16, 2018
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
